DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10  are pending and have been examined on the merits.
		
EXAMINER’S COMMENT
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment is presented to address mere formal matters (in claim 2) not affecting the scope of the invention as claimed, and the instant supplemental amendment to correct formal matters in the exponent expressions (in claims 7,9 and paragraphs [0051],[0053]). These are considered necessary formal matters and grammatical corrections required by the examiner, however it is noted that examination is otherwise not made for the purpose of securing grammatical perfection (MPEP 608.01(g)).
 In the Claims:

In claim 2 at line 5, the phrase   “of ‘omega-3’ polyunsaturated”    has been amended to read as follows:  --of omega-3 polyunsaturated--. 
In claim 7 at line 3, the phrase “from 10-4% to 2.10-2%, by weight” has been amended to read as follows:  --from 1x10-4 % to 2x10-2%, by weight--. 
In claim 9 at line 3, the phrase “from 10-4% to 10-2%, by weight” has been amended to read as follows:  --from 1x10-4 % to 1x10-2%, by weight--. 

In the Specification:

On page 6 at lines 25-26 (at paragraph [0051]),  the phrase “from 10-4% to 2.10-2% by weight, preferably from 5.10-4% to 10-2% by weight” has been amended to read as follows:  
--from 1x10-4 % to 2x10-2% by weight, preferably from 2.5x10-4% to 5x10-1% by weight--. 

On page 7 at lines 3-4 (at paragraph [0053]),  the phrase “from 10-4% to 10-2% by weight, preferably from 2,5.10-4% to 5.10-1% by weight” has been amended to read as follows:  
--from 1x10-4 % to 1x10-2% by weight, preferably from 2.5x10-4% to 5x10-1% by weight--. 

Reasons for Allowance,
with Relevant and Prior Art Made of Record
The following is an examiner’s statement of reasons for allowance: 
Li (CN 105685485 A; see Derwent English abstract) is considered the closest prior art, teaching providing uniformly mixed Perilla seed powder mixture, grape seed powder mixture, flaxseed powder mixture, sesame powder mixture, vitamin E, and cystine at weight ratio of (1.5-2):(1-1.5):(2-3.5):(0.5-1):(0.01-0.03):(0.2-0.4) for obtaining eggs containing docosahexaenoic acid; however the prior art is distinguished in that it does not teach or reasonably suggest  -  and the materials are considered to not be 50-90% w/w total polyphenol, 30-90% w/w total proanthocyanidins, and 0.5-10% w/w total anthocyanins andanthocyanidins  -  as required of the instant invention as claimed. Also, although the prior art teaches a composition comprising an amount of grape extract powder in a complex multicomponent mixture/composite material and does also teach increasing egg composition of DHA and EPA, it is not considered administering a “grape extract” supplement or the proportions of component materials therein, as instantly disclosed and claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655